UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7087


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DERRICK LEVON PLATT,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:09-cr-01146-RBH-1)


Submitted: July 29, 2021                                          Decided: August 27, 2021


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Derrick Levon Platt, Appellant Pro Se. Lauren L. Hummel, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Levon Platt appeals the district court’s order granting partial relief on his

motion filed pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. We vacate the district court’s order and remand for reconsideration in light

of United States v. Collington, 995 F.3d 347 (4th Cir. 2021), and United States v.

Lancaster, 997 F.3d 171 (4th Cir. 2021).

       We previously held in United States v. Chambers that, “when imposing a new

sentence” under the First Step Act, “a court does not simply adjust the statutory minimum;

it must also recalculate the [Sentencing] Guidelines range.” 956 F.3d 667, 672 (4th Cir.

2020) (internal quotation marks omitted). Furthermore, “any Guidelines error deemed

retroactive . . . must be corrected in a First Step Act resentencing.” Id. at 668. We also

held that “the [18 U.S.C.] § 3553(a) sentencing factors apply in the § 404(b) resentencing

context,” and a court “may consider post-sentencing conduct” in determining whether to

exercise its discretion to reduce a sentence. Id. at 674. Additionally, “the First Step Act

does not constrain courts from recognizing Guidelines errors,” id. at 668, or “preclude the

court from applying intervening case law,” id. at 672, in making its discretionary

determination. The district court correctly applied Chambers and considered the § 3553(a)

factors and Platt’s postsentencing conduct.

       After Chambers, in Collington, we clarified three steps a district court must take

when considering a request for relief under Section 404: (1) “district courts must accurately

recalculate the Guidelines sentence range,” (2) “district courts must correct original

Guidelines errors and apply intervening case law made retroactive to the original sentence,”

                                              2
and (3) “the court must consider the § 3553(a) factors to determine what sentence is

appropriate.” 995 F.3d at 355. We further explained that “when a court exercises

discretion to reduce a sentence, the imposition of the reduced sentence must be

procedurally and substantively reasonable.” Id. at 358. Thus, a district court must

“consider a defendant’s arguments, give individual consideration to the defendant’s

characteristics in light of the § 3553(a) factors, determine—following the Fair Sentencing

Act—whether a given sentence remains appropriate in light of those factors, and

adequately explain that decision.” Id. at 360.

       We provided further guidance to district courts in Lancaster. We explained that a

district “court must engage in a brief analysis that involves the recalculation of the

Sentencing Guidelines in light of intervening case law.” 997 F.3d at 175 (internal quotation

marks omitted). This requires a district court to correct Guidelines errors based on non-

retroactive changes in the law. Id. at 176. We cautioned, however, that this “analysis is

not intended to be a complete or new relitigation of Guidelines issues or the § 3553(a)

factors.” Id. Like the defendant in Lancaster, Platt no longer qualifies as a career offender

in light of our decision in United States v. Norman, 935 F.3d 232, 237-39 (4th Cir. 2019).

Thus, after Norman, “the district court was left . . . with gaps that needed to be filled to

calculate an appropriate Guidelines range.” Lancaster, 997 F.3d at 176.

       Because the district court did not have the benefit of our decisions in Collington and

Lancaster, we vacate the district court’s order and remand for reconsideration. By this

disposition, we express no view on the ultimate merits of Platt’s motion. We dispense with



                                             3
oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                           VACATED AND REMANDED




                                            4